UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6071



LEWIS HENRY SOLOMON,

                                             Petitioner - Appellant,

          versus

WARDEN, WALDEN CORRECTIONAL INSTITUTION; STATE
OF SOUTH CAROLINA; ATTORNEY GENERAL OF THE
STATE OF SOUTH CAROLINA, T. Travis Medlock,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-94-2364-3-18BC)

Submitted:   January 9, 1996              Decided:   January 21, 1997

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Bernie Wellington Ellis, MCNAIR LAW FIRM, P.A., Columbia, South
Carolina, for Appellant. Donald John Zelenka, Chief Deputy Attor-
ney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of probable cause to appeal; to the extent that a cer-

tificate of appealability is required, we deny such a certificate.
We dismiss the appeal on the reasoning of the district court.
Solomon v. Warden, No. CA-94-2364-3-18BC (D.S.C. Dec. 12, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2